Exhibit 10.1

 

BROADWIND ENERGY, INC.

2012 EQUITY INCENTIVE PLAN

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Broadwind Energy, Inc., a Delaware corporation (the “Company”), hereby grants to
[                    ] (the “Holder”) as of            ,                    (the
“Grant Date”), pursuant to the terms and conditions of the Broadwind
Energy, Inc. 2012 Equity Incentive Plan (the “Plan”), a restricted stock unit
award (the “Award”) with respect to [              ] shares of the Company’s
Common Stock, par value $0.001 per share (“Stock”), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
“Agreement”).

 

1.                                      Award Subject to Acceptance of
Agreement.  The Award shall be null and void unless the Holder accepts this
Agreement by executing it in the space below and returning such original
execution copy to the Company.

 

2.                                      Rights as a Stockholder.   The Holder
shall not be entitled to any privileges of ownership with respect to the shares
of Stock subject to the Award unless and until, and only to the extent, such
shares become vested pursuant to Section 3 hereof and the Holder becomes a
stockholder of record with respect to such shares.

 

3.                                      Restriction Period and Vesting.

 

3.1.                            Service-Based Vesting Condition.  The Award
shall vest                               , provided the Holder continuously
serves as a Non-Employee Director through the applicable vesting date.  The
period of time prior to the vesting shall be referred to herein as the
“Restriction Period.”

 

3.2.                            Termination of Service.

 

3.2.1.                  Termination as a Result of Holder’s Death or
Disability.  If the Holder’s service as a Non-Employee Director terminates prior
to the end of the Restriction Period by reason of the Holder’s death or
Disability, then the Award shall be 100% vested upon such termination of
service.  For purposes of this Agreement, “Disability” shall mean the Holder is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

3.2.2.                  Termination Other than for Death or Disability.  If the
Holder’s service as a Non-Employee Director with the Company terminates prior to
the end of the Restriction Period for any reason other than death or Disability,
the Award shall be immediately forfeited by the Holder and cancelled by the
Company.

 

3.2.3.                  Change in Control.   Upon a Change in Control (as
defined in the Plan), the Restriction Period shall lapse and the Award shall
become fully vested and shall be subject to Section 5.8 of the Plan.

 

4.                                      Delivery of Certificates.  Subject to
Section 6, as soon as practicable (but not later than 30 days) after the vesting
of the Award, the Company shall issue or transfer to the Holder (or such other
person as is acceptable to the Company and designated in writing by the

 

--------------------------------------------------------------------------------


 

Holder)  the number of shares of Stock underlying the vested Award.  The Company
may effect such issuance or transfer either by the delivery of one or more stock
certificates to the Holder or by making an appropriate entry on the books of the
Company or the transfer agent of the Company.  The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery or issuance.  Prior to the issuance to the Holder of the shares of
Stock subject to the Award, the Holder shall have no direct or secured claim in
any specific assets of the Company or in such shares of Stock, and will have the
status of a general unsecured creditor of the Company.

 

5.                                      Transfer Restrictions and Investment
Representation.

 

5.1.                            Nontransferability of Award.  The Award may not
be transferred by the Holder other than by will or the laws of descent and
distribution or pursuant to the designation of one or more beneficiaries on the
form prescribed by the Company.  Except to the extent permitted by the foregoing
sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process.  Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights hereunder shall
immediately become null and void.

 

5.2.                            Investment Representation.  The Holder hereby
represents and covenants that (a) any share of Stock acquired upon the vesting
of the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities laws; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Holder shall submit a written statement, in form satisfactory to
the Company, to the effect that such representation (x) is true and correct as
of the date of vesting of any shares of Stock hereunder or (y) is true and
correct as of the date of any sale of any such share, as applicable.  As a
further condition precedent to the delivery to the Holder of any shares of Stock
subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

 

6.                                      Additional Terms and Conditions of
Award.

 

6.1.                            Adjustment.  In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation—Stock Compensation)
that causes the per share value of shares of Stock to change, such as a stock
dividend, stock split, spinoff, rights offering or recapitalization through an
extraordinary dividend, the number and class of securities subject to the Award
shall be equitably adjusted by the Committee.  In the event of any other change
in corporate capitalization, including a merger, consolidation, reorganization,
or partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants.  If
any adjustment would

 

2

--------------------------------------------------------------------------------


 

result in a fractional security being subject to the Award, the Company shall
pay the Holder in connection with the first settlement, in whole or part,
occurring after such adjustment, an amount in cash determined by multiplying
(i) such fraction (rounded to the nearest hundredth) by (ii) the Fair Market
Value of such security on the settlement date as determined by the Committee. 
The decision of the Committee regarding any such adjustment and the Fair Market
Value of any fractional security shall be final, binding and conclusive.

 

6.2.                            Compliance with Applicable Law.  The Award is
subject to the condition that if the listing, registration or qualification of
the shares of Stock subject to the Award upon any securities exchange or under
any law, or the consent or approval of any governmental body, or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the delivery of shares hereunder, the shares of Stock subject to the Award
shall not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

6.3.                            Award Confers No Rights to Continued Service. 
In no event shall the granting of the Award or its acceptance by the Holder, or
any provision of the Agreement, give or be deemed to give the Holder any right
to continued service as a Non-Employee Director.

 

6.4.                            Interpretation.  Any dispute regarding the
interpretation of this Agreement shall be submitted by the Holder or by the
Company forthwith to the Board for review.  The resolution of such a dispute by
the Board shall be final and binding on all parties.

 

6.5.                            Successors and Assigns.  The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Holder and his or her heirs, executors,
administrators, successors and assigns.

 

6.6.                            Notices.  All notices, requests or other
communications provided for in this Agreement shall be made, if to the Company,
to Broadwind Energy, Inc., Attn. General Counsel, 47 East Chicago Avenue,
Suite 332, Naperville, Illinois 60540, and if to the Holder, to the last known
mailing address of the Holder contained in the records of the Company.  All
notices, requests or other communications provided for in this Agreement shall
be made in writing either (a) by personal delivery, (b) by facsimile or
electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

 

6.7.                            Governing Law.  This Agreement, the Award and
all determinations made and actions taken pursuant hereto and thereto, to the
extent not governed by the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

 

3

--------------------------------------------------------------------------------


 

6.8.                            Entire Agreement.  The Plan is incorporated
herein by reference.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.  The Award Notice, this Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified adversely to the Holder’s interest except by
means of a writing signed by the Company and the Holder.

 

6.9.                            Partial Invalidity.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision was omitted.

 

6.10.                     Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Holder, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Accepted this            day of                               , 20

 

 

 

 

 

 

4

--------------------------------------------------------------------------------